DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020, 12/30/2020, 05/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 & 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned mention that before selecting a first prior information from the prior information set, a fourth transport block is obtained by decoding the second transport block based on first demodulation information. The fourth transport block is then compared to the third transport block. However, the third transport block has been obtained by decoding the second transport block based on the first prior information  and first demodulation information. Hence, the step mentioned above must be performed after selecting first prior information from the prior information set. This is a contradiction, unclear and indefinite. Appropriate action is required. For purpose of examination, the Examiner has broadly interpreted these claims to simply to mean calculation of same information for a hash algorithm, comparing the hash and taking appropriate action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “saturation processing” is a relative term which renders the claim indefinite. The term “saturation processing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate action is required. For purposes of examination, the Examiner has broadly understood this to mean to a constrained process. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4-5, 7-8, 10, 13-14, and 16-17 are rejected under 35 U.S.C 103 as being unpatentable over Callard et al. (US 2014/0169797), hereon referred to as Callard. 
	In regards to claims 1 & 10, Callard discloses extracting at least one piece of prior information from at least one first transport block that has been successfully decoded  (A receiver, at a UE or BS, receives control information; The receiver estimates prior information for the control information using received bits, prior received bits or decoded information; Paragraph 0031), and assembling the at least one piece of prior information into a prior information set, wherein the at least one piece of prior information comprises header information of a transmission protocol layer of one first transport block (The scheme be implemented for other communication channels, such as PUSCH (Physical Uplink Shared Channel), where data can be predicted; An additional channel can be used is the PDSCH (Physical Downlink Shared Channel) where data such as TCP headers may be known (Paragraphs 0029-0031); in response to receiving a to-be-decoded second transport block sent by a transmit end selecting a first prior information from the prior information set, wherein the second transport block is a transport block obtained by the transmit end by coding a third transport block (The scheme be implemented for other communication channels, such as PUSCH (Physical Uplink Shared Channel), where data can be predicted; An additional channel can be used is the PDSCH (Physical Downlink Shared Channel) where data such as TCP headers may be known (Paragraphs 0029-0031; and decoding the second transport block based on the first prior information and a first demodulation information of the second transport block, to obtain the third transport block (The decoder decodes the received control information using the apriroi information and a decoding scheme such as MCS; Paragraphs 0029-0031).  

In regards to claims 4 & 13, Callard discloses wherein extracting the at least one piece of prior information from the at least one first transport block that has been successfully decoded, and assembling the at least one piece of prior information into the a prior information set comprises: obtaining the at least one first transport block; extracting header information of a transmission protocol layer of each of the at least one transport block; generating the at least one piece of prior information based on the header information of the transmission protocol layer of each of the at least one transport block; and assembling the at least one piece of prior information into the prior information set (The Examiner takes official notice that the elements of claim(s) do not contain any additional functional element to meet the requirements with respect to novelty. Elements of extracting particular type of header information for generating a piece of prior information, which is then assembled into a set is merely a design that are well known to an ordinary skill in the art, and are functionally addressed in the citations (Callard; Paragraphs 0026-0035; Figs. 2-6). Additional proof and support can be found in: [Bjerke et al. (US 2003/0103584)]; and [Koorapaty et al. (WO 2007/021224)]. 
In regards to claims 5 & 14, Callard wherein after (If the apriroi information changes, the transmitter changes its transmission behavior, e.g., uses a different MCS. The receiver may switch to using the apriori information based scheme for a given MCS or higher. If the MCS is lower than a threshold or is .  Additional proof and support can be found in: [Bjerke et al. (US 2003/0103584)]; and [Koorapaty et al. (WO 2007/021224)]. 
In regards to claims 7 & 16, Callard discloses wherein (The Examiner takes official notice that the elements of claim(s) do not contain any additional functional element to meet the requirements with respect to novelty. Elements of extracting particular type of information for decoding a transport block based on said type of information, and selecting prior information is merely a design that are well known to an ordinary skill in the art, and are functionally addressed in the citations (Callard; Paragraphs 0026-0035; Figs. 2-6). Additional proof and support can be found in: [Bjerke et al. (US 2003/0103584)]; and [Koorapaty et al. (WO 2007/021224)]. 
  In regards to claims 8 & 17, Callard discloses wherein the second transport block is a transport block obtained by the transmit end by encrypting the third transport block; and the selecting first prior information from the prior information set comprises: selecting a third prior information from the prior information set, wherein the third prior information is a prior information extracted by a receive end from an encrypted first transport block; determining a first encryption key based on a sixth transport block, wherein the sixth transport block is a successfully decoded transport block prior to the second transport block; and encrypting the third prior information by using the first encryption key, to obtain the first prior information (The Examiner takes official notice that the elements of claim(s) do not contain any additional functional element to meet the requirements with respect to novelty. Elements of extracting particular type of information, and using a key for encryption/encoding is well known to an ordinary skill in the art, and is functionally addressed in the citations (Callard; Paragraphs 0026-0035; Figs. 2-6). Additional proof and support can be found in: [Bjerke et al. (US 2003/0103584)]; and [Koorapaty et al. (WO 2007/021224)]. 

Claims 2-3 & 11-12 are rejected under 35 U.S.C 103 as being unpatentable over Callard, in view of Takada et al. (US 2017/0149562), hereon referred to as Takada. 
	In regards to claims 2 & 11, Callard does not disclose decoding the second transport block based on the first demodulation information, to obtain a fourth transport block; and in response to determining that the fourth transport block is different from the third transport block, selecting the first prior information from the prior information set. However, in an analogous art Takada discloses decoding the second transport block based on the first demodulation information, to obtain a fourth transport block; and in response to determining that the fourth transport block is different from the third transport block, selecting the first prior information from the prior information set (Moreover, in a communication system according to this embodiment, the monitoring device generates a random number seed and area specifying information, and transmits the random number seed and the area specifying information to the ECU as hash value calculation information, prior to hash value calculation. The ECU  and the monitoring device  each calculate a hash value using the random number seed and the area specifying information. This complicates hash value calculation, and therefore the reliability of detection of illegal falsification to the storage content can be improved, and the reliability of key information to be shared can be improved; Paragraphs 0102-01018).  
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Collard, with the teachings disclosed by Takadd regarding decoding the second transport block based on the first demodulation information, to obtain a fourth transport block; and in response to determining that the fourth transport block is different from the third transport block, selecting the first prior information from the prior information set. The suggestion/motivation of the combination would have been to provide additional security in transmission and communication of encoded data by sharing key information to in cryptograph processing (Takada; Paragraph 0002.). 
In regards to claims 3 & 12, Collard does not disclose obtaining a first verification information and a second verification information, wherein the first verification information is a verification information of the third transport block, and the second verification information is a verification information of the fourth transport block; and In response to determining that if the first verification information is different from the second verification information, determining that. However, in an analogous art Takada discloses obtaining a first verification information and a second verification information, wherein the first verification information is a verification information of the third transport block, and the second verification information is a verification information of the fourth transport block; and In response to determining that if the first verification information is different from the second verification information, determining that the fourth transport block is different from the third (The hash value determination unit of the processing unit  compares the confirmation information acquired from the monitoring device with a hash value calculated at the hash value calculation unit  of the processing unit 31 itself. The hash value determination unit determines whether a part of a hash value acquired from the monitoring device as confirmation information is included in a hash value calculated by the hash value calculation unit or not. If the hash value determination unit  determines that the hash value of confirmation information is not included in the hash value of the processing unit  itself, it is considered that the hash value calculated by the ECU  does not coincide with the hash value calculated by the monitoring device, and therefore the processing unit interrupts the processing and gives error notification or the like to the monitoring device; Paragraphs 0077; 0079; 0102; 0115).

Claims 6 & 15 are rejected under 35 U.S.C 103 as being unpatentable over Callard, in view of Chong et al. (US 2015/0264400), hereon referred to as Chong. 
 In regards to claims 6 & 15, Callard discloses  decoding the second transport block based on the second demodulation information, to obtain the third transport block (The decoder .  .  However, Callard does not disclose performing saturation processing on the first demodulation information based on the first prior information, to obtain a second demodulation information. In an analogous art Chong discloses performing saturation processing on the first demodulation information based on the first prior information, to obtain a second demodulation information (May determine a deviation of the constrained values (e.g., the final coefficients) from the original values. As an example, when saturation logic is used, the final coefficient values may deviate from the original value; the transform processing unit may constrain the internal bit depth of the transform results at each of the multiple stages to 16-bit values. The transform processing unit may perform this constrained process using saturation logic; Paragraphs 0090-0095). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Collard, with the teachings disclosed by Chong regarding performing saturation processing on the first demodulation information based on the first prior information, to obtain a second demodulation information. The suggestion/motivation of the combination would have been to provide additional security in transmission and communication of encoded data (Chong; Abs.). 

Claims 9 & 18 are rejected under 35 U.S.C 103 as being unpatentable over Callard, in view of Lei et al. (US 2014/0324912), hereon referred to as Lei. 
In regards to claims 9 & 18, Callard does not disclose wherein determining a first encryption key based on a sixth transport block comprises: extracting a second encryption key from the sixth transport block; and determining the first encryption key based on the second encryption key and a preset key algorithm. However, in an analogous art Lei discloses wherein determining a first encryption key based on a sixth transport block comprises: extracting a second encryption key from the sixth transport block; and determining the first encryption key based on the second encryption key and a preset key algorithm (Detecting an information input operation of a terminal; when a triggering operation on a first key is detected, obtaining key information corresponding to the triggering operation of the first key; and determining whether the key information matches preset key information, and if so, outputting information related to private information, which is stored in a private information database, corresponding to the preset key information, wherein, the preset key information includes: an access password for the private information database, and a second key information; Paragraphs 0028-0033). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Collard, with the teachings disclosed by Lei regarding wherein determining a first encryption key based on a sixth transport block comprises: extracting a second encryption key from the sixth transport block; and determining the first encryption key based on the second encryption key and a preset key algorithm. The suggestion/motivation of the combination would have been to provide additional security of transmission and communication of encoded data through information security management of keys (Lei; Abs.). 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495